


Exhibit 10.1


OMNIBUS AMENDMENT TO ASSET PURCHASE AGREEMENT AND TRANSITIONAL SERVICES
AGREEMENT
OMNIBUS AMENDMENT dated as of May 24, 2011 (this “Amendment”) to (i) the Asset
Purchase Agreement dated as of February 11, 2011 (as amended, supplemented or
otherwise modified as of the date hereof, the “Purchase Agreement”), among TRUMP
MARINA ASSOCIATES, LLC (“Seller”) and GOLDEN NUGGET ATLANTIC CITY, LLC (“Golden
Nugget”), as assignee of LANDRY'S A/C GAMING INC. (“Original Buyer”), and,
solely to the extent set forth in the Purchase Agreement and this Amendment,
TRUMP ENTERTAINMENT RESORTS, INC. (“Seller Parent”), and LANDRY'S RESTAURANTS,
INC. (“Buyer Parent”), and (ii) the Transitional Services Agreement dated as of
February 11, 2011 (as amended, supplemented or otherwise modified as of the date
hereof, the “Transition Agreement”), between TRUMP ENTERTAINMENT RESORTS
HOLDINGS, L.P. (“Holdings) and Original Buyer.
W I T N E S S E T H :
WHEREAS, Seller and Original Buyer (and, to the extent set forth therein, Seller
Parent and Buyer Parent) entered into the Purchase Agreement, providing for the
sale by Seller and purchase by Original Buyer of the assets used in connection
with the ownership and operation of the Trump Marina Hotel and Casino in
Atlantic City, New Jersey (the “Property”);
WHEREAS, in connection with the execution and delivery of the Purchase
Agreement, Holdings and Original Buyer entered into the Transition Agreement,
providing for Original Buyer to obtain certain services from Holdings and its
Affiliates (as defined in the Purchase Agreement) for the purpose of enabling
Original Buyer to manage an orderly transition in its operation of the business
located at the Property;
WHEREAS, Original Buyer assigned all its rights, interests and obligations in,
to and under the Purchase Agreement to Golden Nugget pursuant to that certain
Assignment of Asset Purchase Agreement dated March 29, 2011 (the “Purchase
Agreement Assignment”);
WHEREAS, Original Buyer similarly desires to assign all its rights, interests
and obligations in, to and under the Transition Agreement to Golden Nugget; and
WHEREAS, Seller and Golden Nugget wish to amend the Purchase Agreement and the
Transition Agreement in certain other respects, on the terms and conditions
provided for herein.
NOW, THEREFORE, in consideration of the mutual covenants and conditions set
forth herein, the sufficiency of which is hereby acknowledged, the parties
hereto agree as follows:




--------------------------------------------------------------------------------






ARTICLE I
DEFINITIONS AND INTERPRETATION


SECTION 1.1    Definitions and Interpretation.


(a)
All capitalized terms used herein which are not otherwise specifically defined
herein shall have the respective meanings ascribed thereto in the Purchase
Agreement or the Transition Agreement.



(b)
Unless otherwise expressly indicated, all references contained herein to
Sections or other subdivisions, Schedules, Annexes or Exhibits refer to the
corresponding Sections and other subdivisions, Schedules, Annexes or Exhibits of
the Purchase Agreement or the Transition Agreement, as applicable.



(c)
The sections and the headings in the sections in this Amendment are for
convenience only. Said sections and headings shall not be deemed to be part of
this Amendment and in no way define, limit, extend or describe the scope or
intent of its provisions.



ARTICLE II
ASSIGNMENT AND ASSUMPTION OF TRANSITION AGREEMENT


SECTION 2.1     Assignment and Assumption. On and subject to the terms set forth
herein, effective as of March 29, 2011, Original Buyer hereby assigns to Golden
Nugget, and Golden Nugget hereby accepts and assumes from Original Buyer, all of
Original Buyer's right, title and interest in and to, and all of Original
Buyer's duties and obligations pursuant to, the Transition Agreement.


SECTION 2.2     Consent by Seller. Seller and Holdings hereby consent to the
assignment by Original Buyer to Golden Nugget set forth in the preceding Section
2.1 and further hereby agree that from and after March 29, 2011, Original Buyer
shall have no further duties, obligations or liabilities under the Transition
Agreement.


ARTICLE III
AMENDMENTS TO PURCHASE AGREEMENT
SECTION 3.1    Amendment to Section 1.4. Section 1.4 of the Purchase Agreement
(“Assumed Liabilities”) is hereby amended to add the following new clause 1.4.9
at the end of such Section 1.4, setting forth an additional category of Assumed
Liabilities:


1.4.9    “all Liabilities of Seller with respect to unused vacation and personal
days that have vested or accrued as of the Closing Date for all Transferred
Employees.”
SECTION 3.2    Amendment to Section 2.1. Clause (iv) of the first sentence of
Section 2.1 of the Purchase Agreement (“Purchase Price”) is hereby amended to
read as follows:


“(iv) the sum of 90% of the aggregate amount of Chip Liability relating to chips
and tokens and 100% of the aggregate amount of Chip Liability relating to
tickets, in each case as of the Closing Date”




--------------------------------------------------------------------------------




SECTION 3.3    Additional Amendment to Section 2.1. Section 2.1 of the Purchase
Agreement (“Purchase Price”) is hereby further amended to add the following two
new sentences at the end thereof:


“For purpose of determining the Purchase Price, the parties agree that the
aggregate amount of Chip Liability relating to chips and tokens (but not
tickets) as of the Closing Date shall be deemed to equal $349,000. The parties
further agree that Buyer shall be entitled to a credit against the Purchase
Price in the amount of $120,000 with respect to the deferred maintenance items
listed in Exhibit N to the Agreement (and, in consideration of such credit,
Buyer hereby waives (and agrees not to assert) any claim under this Agreement
(including any claim for reimbursement or indemnification by Seller or Seller
Parent) with respect to the physical condition of the Property (including, but
not limited to, relating to the items listed on such Exhibit N).”
SECTION 3.4 Exhibit N. Exhibit N to this Amendment is hereby attached to the
Purchase Agreement as Exhibit N thereto.


SECTION 3.5 Amendment to Section 2.5.2. Section 2.5.2 of the Purchase Agreement,
which sets forth certain agreements of the parties with respect to the
preparation of the Working Capital Statement, is hereby amended by adding the
following new paragraphs D and E at the end of such Section 2.5.2:


“D. Long-term inventory of Seller included in the definition of “Acquired
Personal Property” and transferred to Buyer pursuant to Section 1.1.4 of the
Agreement shall not be taken into account in determining Pre-Closing Working
Capital or Closing Date Working Capital.”
“E. In determining Pre-Closing Working Capital and Closing Date Working Capital,
all pre-paid expenses paid by Seller, other than real estate taxes, shall be
disregarded (and, accordingly, real estate taxes shall be the only such pre-paid
expense to be apportioned between Seller and Buyer as of the Closing Date).”
SECTION 3.6 Amendment to Section 3.2.16. Section 3.2.16 of the Purchase
Agreement (“Marina Database”) is hereby amended by adding a new second sentence
to such section, so that, as amended, such Section 3.2.16 will read as follows:


“Seller shall deliver to Buyer a copy of the Marina Database, which shall be in
the format set forth on Exhibit D attached hereto. Such delivery of the Marina
Database may be made (i) by providing Buyer with access codes and passwords
necessary for Buyer to access the Marina Database from computers located at the
Property and/or (ii) in any other reasonable manner as may be agreed by Seller
and Buyer.”
SECTION 3.7 Amendment to Section 6.5. Section 6.5 of the Purchase Agreement
(“Employee Matters”) is hereby amended to add the following new sentence at the
end of such Section 6.5:


“Buyer shall fully credit the Transferred Employees for all purposes with
respect to all unused vacation and personal days that have vested or accrued as
of the Closing Date, and in no event shall Buyer impose restrictions on the
right of the Transferred Employees to be paid upon separation for such unused
vacation and personal days, to the extent vested as of the Closing Date, or
otherwise require Transferred Employees to forfeit such vested or accrued unused
vacation and personal time, if such restrictions did not exist under Seller's
vacation or personal time policies.”
SECTION 3.8    Amendment to Section 6.12.2. The second sentence of Section
6.12.2 of the Purchase Agreement (“Redemption and Destruction of Chips, Tokens
and Tickets”) is hereby amended to




--------------------------------------------------------------------------------




read as follows:


“Buyer shall redeem for cash all of Seller's gaming chips, tokens and tickets
issued prior to the Closing at the Property (i) in the case of chips and tokens,
for a period of not less than 120 days, and (ii) in the case of tickets, for a
period of 365 days.”
SECTION 3.9    Additional Amendment to Section 6.12.2. Section 6.12.2 of the
Purchase Agreement (“Redemption and Destruction of Chips, Tokens and Tickets”)
is hereby further amended by adding the following new sentence at the end of
such Section 6.12.2:


“Buyer and Seller shall cooperate in arranging for the destruction, not later
than 14 days after the Closing Date, of all Seller's gaming chips that were
sealed as of the Closing Date.”
SECTION 3.10 Amendment to Section 6.26. The second sentence of Section 6.26 of
the Purchase Agreement (“Non-Solicitation of Certain Customers”) is hereby
amended by adding a new proviso at the end thereof, so that, as amended, such
sentence will read as follows:


“Seller shall cause the Exclusive Customers to be deleted from the Customer
Database within 14 days following the Closing, it being understood that Seller
is under no obligation to cause the Shared Customers to be deleted from the
Customer Database; provided, however, that (i) Holdings may retain a back-up
copy of the Customer Database, including with respect to the Exclusive
Customers, to the extent necessary to perform data backup and disaster recovery
services pursuant to the Transition Services Agreement during the Transition
Period, so long as access to such back-up copy is limited to a small number of
Holdings' or its Affiliates' information technology employees, and (ii) Seller
may retain such information relating to the Exclusive Customers solely as may be
reasonably necessary to enable Seller to collect amounts due from such Exclusive
Customers in respect of Markers issued by such Exclusive Customers and retained
by Seller under the Purchase Agreement.”
SECTION 3.11 Certain Contracts and Purchase Orders. Buyer agrees to pay and
perform all obligations of Seller under, and Buyer shall be solely responsible
for making all payments required to be made under the terms of, (i) all purchase
orders or work orders issued by Seller prior to the Closing Date with respect to
the work described on Exhibit N to this Agreement (including but not limited to
the purchase order issued to Otis for 120 replacement escalator steps as
referenced on Exhibit N) and (ii) the following agreements and purchase orders
as to the Property, but (in the case of this clause (ii)) only to the extent
such obligations or payments are due within the 90-day period following the
Closing Date: (1) agreement with IBM/Bally technologies relating to Tivoli
software maintenance; (2) agreement with IBM/Bally technologies relating to
Pseries hardware maintenance; (3) agreement with IBM relating to Lease 9406; and
(4) agreement with IBM relating to OS/400 Series software maintenance (it being
understood that nothing shall prevent Seller from terminating any agreements or
purchase orders referred to in this clause (ii) as of the end of such 90-day
period or at any time thereafter).


SECTION 3.12 Pre-Closing Working Capital Statement. The parties agree that the
Pre-Closing Working Capital Statement shall be as set forth in Exhibit O to this
Amendment.


SECTION 3.13 Tenant Notices. On or at any time after the Closing Date, Buyer
shall have the right, either on its own behalf or on behalf of Seller, to give
notices to any and all tenants of the Property under Leases terminating such
Leases.






--------------------------------------------------------------------------------




SECTION 3.14 Waiver by Buyer of Certain Claims. In addition to the waiver set
forth in the last sentence of Section 2.1 of the Purchase Agreement (as hereby
amended), Buyer hereby waives (and agrees not to assert) any claim under the
Purchase Agreement (including any claim for reimbursement or indemnification by
Seller or Seller Parent) with respect to the quality or amount of any long-term
inventory at the Property as of the Closing Date.


ARTICLE IV
AMENDMENT TO TRANSITION AGREEMENT


SECTION 4.1 New Section 4.2. Section 4 of the Transition Agreement is hereby
amended to add the following new Section 4.2:


“In the event the services or assistance of any former employees of Holdings or
its Affiliates who have become employees of Buyer are reasonably requested by
Holdings in connection with the Transition Services, Buyer shall make such
employees available at its sole cost and expense. Buyer shall reasonably
cooperate with Holdings with respect to the Transition Services to be provided
hereunder.”
SECTION 4.2 Amendment to Schedule 1.4. Schedule 1.4 to the Transition Agreement
is hereby amended to provide that Holdings or its Affiliates shall also provide
Buyer with support in processing credit card transactions, as an additional
Transitional Service (provided that Buyer shall not be responsible for
reconciliations). All terms and conditions set forth in the Transition Agreement
shall apply with respect to such additional Transition Service.


ARTICLE V
MISCELLANEOUS
SECTION 5.1 Agreement. Except as amended by this Amendment, the Purchase
Agreement and the Transition Agreement shall remain in full force and effect in
accordance with their respective terms. This Amendment shall be deemed to be
part of the Purchase Agreement and the Transition Agreement.


SECTION 5.2 References to the Purchase Agreement and the Transition Agreement.
Whenever in any certificate, letter, notice or other instrument reference is
made to the Purchase Agreement or the Transition Agreement, such reference
without more shall include reference to this Amendment.


SECTION 5.3 Legal, Valid and Binding Obligation. Each party hereto hereby
represents and warrants that this Amendment is a legal, valid and binding
obligation of such party and is enforceable against such party in accordance
with its terms.


SECTION 5.4 Condition to Effectiveness. This Amendment shall become effective as
of the date set forth above upon receipt by each of the parties hereto of
counterparts of this Amendment executed by each other party hereto.


SECTION 5.5 No Other Amendments/Waivers. Except as expressly amended herein, the
Purchase Agreement and the Transition Agreement shall be unmodified and shall
continue to be in full force and effect in accordance with their respective
terms. In addition, except as expressly set forth herein, this Amendment shall
not be deemed a waiver of any term or condition of the Purchase Agreement or the
Transition Agreement and shall not be deemed to prejudice any right or rights
which each party hereto may now have or may have in the future under or in
connection with the Purchase Agreement or the Transition Agreement or any of the
instruments or agreements referred to therein, as the same may be




--------------------------------------------------------------------------------




amended from time to time.


SECTION 5.6 Counterparts. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument. Any executed counterpart delivered by facsimile or electronic
transmission shall be effective as an original for all purposes hereof.


SECTION 5.7 GOVERNING LAW. THIS AMENDMENT, AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HERETO, SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW JERSEY, APPLICABLE TO CONTRACTS EXECUTED IN AND TO BE
PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD TO THE CONFLICTS OR CHOICE
OF LAWS PRINCIPLES OR ANY OTHER LAW THAT WOULD MAKE THE LAWS OF ANY OTHER
JURISDICTION OTHER THAN THE STATE OF NEW JERSEY APPLICABLE HERETO.


[Remainder of Page Intentionally Left Blank]




--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date first written
above (with each party entering into this Amendment solely to the extent the
terms hereof are applicable to such party).
 
TRUMP MARINA ASSOCIATES, LLC
 
 
 
 
By:
        /s/ Daniel McFadden
 
 
Name: Daniel McFadden
 
 
Title: Vice President of Finance
 
 
 
 
TRUMP ENTERTAINMENT RESORTS HOLDINGS, L.P.
 
 
 
 
By:
Trump Entertainment Resorts, Inc.,
its general partner
 
 
 
 
By:
       /s/ David R. Hughes
 
 
Name: David R. Hughes
 
 
Title: Chief Financial Officer
 
 
 
 
 
 





[Signature Page to Omnibus Amendment to
Asset Purchase Agreement and Transitional Services Agreement]






--------------------------------------------------------------------------------




 
LANDRY'S A/C GAMING, INC.
 
 
 
 
By:
        /s/ Steven L. Scheinthal
 
 
Name: Steven L. Scheinthal
 
 
Title: Vice President
 
 
 
 
GOLDEN NUGGET ATLANTIC CITY, LLC
 
 
 
 
By:
        /s/ Steven L. Scheinthal
 
 
Name: Steven L. Scheinthal
 
 
Title: Vice President





[Signature Page to Omnibus Amendment to
Asset Purchase Agreement and Transitional Services Agreement]




--------------------------------------------------------------------------------








Signing solely for purposes of the sections referenced in the preamble to the
Purchase Agreement as applicable to the undersigned:
 
 
 
 
TRUMP ENTERTAINMENT RESORTS, INC.
 
 
 
 
By:
       /s/ David R. Hughes
 
 
 
Name: David R. Hughes
 
 
Title: Chief Financial Officer
 
 
 
 
 
 
 
LANDRY'S RESTAURANTS, INC.
 
 
 
 
By:
        /s/ Steven L. Scheinthal
 
 
 
Name: Steven L. Scheinthal
 
 
Title: Executive Vice President



[Signature Page to Omnibus Amendment to
Asset Purchase Agreement and Transitional Services Agreement]




